Citation Nr: 1303209	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-32 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to type II diabetes.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to type II diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 and August 1998.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2007 rating decision of the VA Regional Office in Muskogee, Oklahoma that denied an evaluation in excess of 20 percent for type II diabetes and denied service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes.  The Veteran resides within the jurisdiction of the Houston, Texas VA RO that currently has jurisdiction of the file on appeal.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development of the claim is necessary prior to disposition of the issues on appeal.

The record reflects that a letter, dated and received in April 2012, from the Veteran requested a videoconference hearing.  The written presentation made by his representative before the Board reaffirms this request.  It must be addressed prior to further consideration and adjudication of the claim on appeal.  The RO should thus schedule the Veteran for a videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2002 & West 2012); 38 C.F.R. §§ 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO in accordance with applicable procedures.  If he subsequently concludes he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


